Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 8, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Board reopened claimant’s case on its own motion for the purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm, v Sitkin (79 Civ 5899, 1983 WL 44294). After reviewing the record, the Board concluded that there had been no procedural violations and, consequently, it adhered to its prior decision ruling that claimant was disqualified from receiving benefits because he was terminated for misconduct. We have considered the procedural arguments raised by claimant on appeal and find them to be without merit. Moreover, inasmuch as claimant failed to perfect his appeal from the Board’s prior decision and the Board did not address the merits of claimant’s case upon reconsideration, we decline to address the merits here.
*731Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.